EXHIBIT 10.4
BRUSH ENGINEERED MATERIALS INC.
AMENDED AND RESTATED EXECUTIVE DEFERRED COMPENSATION PLAN II
ARTICLE 1
PURPOSE
     The Brush Engineered Materials Inc. Executive Deferred Compensation Plan II
(the “Plan”), adopted by the Board on December 7, 2004, for years beginning
after December 31, 2004, is maintained for the purpose of providing deferred
compensation to eligible employees, which plan is intended to be a non-qualified
deferred compensation arrangement for a select group of management and highly
compensated employees. Effective January 1, 2008, the Plan is amended and
restated in the form of this Amended and Restated Executive Deferred
Compensation Plan II to provide as follows:
ARTICLE 2
DEFINITIONS
     The following terms shall have the following meanings described in this
Article unless the context clearly indicates another meaning. All references in
the Plan to specific Articles or Sections shall refer to Articles or Sections of
the Plan unless otherwise stated.
     2.1 Account means the record or records established for each Participant in
accordance with Section 5.1.
     2.2 Annual Excess Compensation means for a Plan Year a Participant’s Base
Salary for services performed during the Plan Year, performance compensation
payable in the Plan Year under the Brush Engineered Materials Inc. and
Subsidiaries Management Performance Compensation Plan, and incentive
compensation payable in cash and cash equivalents in the Plan Year under the
Brush Engineered Materials Inc. and Subsidiaries Long-Term Incentive Plan,
whether or not such compensation is reportable on Form W-2 for the Plan Year,
but only to the extent that such compensation exceeds the limit imposed on
compensation taken into account under the Brush Engineered Materials Inc.
Savings and Investment Plan by reason of Code Section 401(a)(17) as determined
by the Plan Administrator.
     2.3 Base Salary means for a Plan Year the annual cash compensation relating
to services performed during such Plan Year, whether or not paid in such Plan
Year or included on the Federal Income Tax Form W-2 for such year, excluding
bonuses, commissions, overtime, special awards, tax planning stipends, fringe
benefits, stock options, relocation expenses, incentive payments, non-monetary
awards, fees, and automobile and other allowances paid to a Participant for
employment services rendered (whether or not such allowances are included in the
Employee’s gross income). Base Salary shall be calculated before reduction for
compensation voluntarily deferred or contributed by the Participant pursuant to
all qualified or non-qualified plans of any Employer and shall be calculated to
include amounts not otherwise included in the Participant’s gross income under
Code Sections 125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by
any Employer; provided, however, that all such amounts will be

 



--------------------------------------------------------------------------------



 



included in compensation only to the extent that, had there been no such plan,
the amount would have been payable in cash to the Employee.
     2.4 Board means the Board of Directors of Company.
     2.5 Bonus means for a Plan Year any compensation payable in the form of
cash to a Participant with respect to the Plan Year pursuant to the Brush
Engineered Materials Inc. and Subsidiaries Management Performance Compensation
Plan, whether or not paid in a calendar year or included on the Federal Income
Tax Form W-2 for a calendar year.
     2.6 Code means the Internal Revenue Code of 1986, as amended.
     2.7 Company means Brush Engineered Materials Inc., an Ohio corporation.
     2.8 Compensation Committee means the Compensation Committee of the Board
or, at any time that no such committee exists, the Board.
     2.9 Deferred Compensation means the portion of a Participant’s Base Salary
or Bonus allocated to the Participant’s Account in accordance with Section 4.1.
     2.10 Election Agreement means the written agreement entered into by an
Employee, which shall be irrevocable, pursuant to which the Employee becomes a
Participant in the Plan and makes an election relating to Deferred Compensation
and the period over which Deferred Compensation and Nonelective Deferred
Compensation and investment return thereon will be paid.
     2.11 Employee means, with respect to each Employer, management and highly
compensated employees.
     2.12 Employer means the Company and any other corporation in a controlled
group of corporations (under Code Section 414(b)) of which Company is a member
which, with the authorization of the Board, adopts the Plan for the benefit of
its employees pursuant to resolution of its board of directors.
     2.13 Nonelective Deferred Compensation means a Participant’s nonelective
deferred compensation allocated to the Participant’s Account in accordance with
Section 5.1.
     2.14 Participant means an Employee or former Employee of an Employer who
has met the requirements for participation under Section 3.1 and who is or may
become eligible to receive a benefit from the Plan or whose beneficiary may be
eligible to receive a benefit from the Plan.
     2.15 Plan means the plan, the terms and provisions of which are herein set
forth, and as it may be amended or restated from time to time, designated as the
“Brush Engineered Materials Inc. Executive Deferred Compensation Plan II.”
     2.16 Plan Administrator means the Company.
     2.17 Plan Year means the period beginning on January 1 and ending on
December 31 of each year.

 



--------------------------------------------------------------------------------



 



     2.18 Separation from Service means a termination of employment with the
Company and all entities with which the Company would be considered a single
employer under Section 414(b) and 414(c) of the Code in a manner such as to
constitute a separation from service as defined under Section 409A of the Code;
provided that in applying Section 1563(a)(1), (2), and (3) for purposes of
determining a controlled group of corporations under Section 414(b) of the Code,
the language “at least 50 percent” is used instead of “at least 80 percent” each
place it appears in Section 1563(a)(1), (2), and (3), and in applying Treasury
Regulation Section 1.414(c)-2 for purposes of determining trades or businesses
(whether or not incorporated) that are under common control for purposes of
Section 414(c), “at least 50 percent” is used instead of “at least 80 percent”
each place it appears in that regulation.
     2.19 Trust means any domestic trust that may be maintained in the United
States pursuant to Article 8.
     2.20 Valuation Date means the last business day of each calendar month.
ARTICLE 3
PARTICIPATION
     3.1 Eligibility. An Employee shall be eligible to participate in the Plan
if he or she is an Employee designated as eligible by the Compensation
Committee. Individuals not specifically designated by the Compensation Committee
are not eligible to participate in the Plan.
     3.2 Participation. An Employee shall become a Participant as of the date he
or she satisfies the eligibility requirements of Section 3.1 and completes all
administrative forms required by the Plan Administrator. A Participant’s
participation in the Plan shall terminate upon Separation from Service or upon
such other events as determined by the Compensation Committee.
ARTICLE 4
BENEFITS
     4.1 Deferred Compensation. Subject to any limitations established by the
Compensation Committee or the Plan Administrator, a Participant may elect for a
Plan Year to have his or her Base Salary and/or Bonus deferred in any amount not
to exceed (i) the Participant’s Base Salary in excess of the dollar limitation
provided for under Code Section 401(a)(17) as determined by the Plan
Administrator, except that this dollar limitation will not be applied with
respect to the 2005 Plan Year, and (ii) the Participant’s full Bonus, less
applicable tax withholding, and to have that amount credited to his or her
Account as Deferred Compensation. Deferred Compensation shall be credited to a
Participant’s Account monthly.
     4.2 Nonelective Deferred Compensation. There shall be credited to each
Participant’s Account for each Plan Year an amount equal to three percent of his
or her Annual Excess Compensation, or such other percent as may be established
from time to time by action of the Board to maintain parity with the matching
contribution rate available under the Brush Engineered Materials Inc. Savings
and Investment Plan. Moreover, the Compensation Committee may in its discretion
determine for any Plan Year to make an additional credit to a Participant’s
Account as Nonelective Deferred Compensation, which amount may be a different
amount or percentage (including no amount) for each Participant, as the
Compensation

 



--------------------------------------------------------------------------------



 



Committee shall in its sole and absolute discretion determine. Nonelective
Deferred Compensation shall be credited to a Participant’s Account monthly.
     4.3 Election Procedures.
     (a) Except as provided in paragraphs (b) and (c) below, compensation for
services performed during a taxable year may be deferred at the Participant’s
election only if the election to defer such compensation is made not later than
the close of the preceding taxable year.
     (b) In the case of the first year in which a Participant becomes eligible
to participate in the Plan, the Participant’s election with respect to amounts
deferred pursuant to Sections 4.1 and 4.2 may be made with respect to services
to be performed subsequent to the election within 30 days after the date the
Participant becomes eligible to participate in the Plan. Except as provided in
paragraph (c) below, when an election to defer is made in the first year of
eligibility but after commencement of a performance period during which
compensation is earned under an incentive plan, the deferral election shall
apply only to that portion of such compensation earned under the incentive plan
for such performance period equal to the total amount of the incentive
compensation earned during such performance period multiplied by a fraction, the
numerator of which is the number of days beginning on the day immediately after
the day the election to defer becomes irrevocable and ending on the last day of
the performance period, and the denominator of which is the total number of days
in the performance period.
     (c) In the case of any performance-based compensation based on services
performed over a period of at least 12 months as determined by the Plan
Administrator in accordance with regulatory guidance under Code Section 409A, an
election may be made no later than six months before the end of the period.
     (d) Each Participant shall specify on his or her Election Agreement with
respect to each Plan Year (i) the percentage of Base Salary and/or the
percentage of Bonus the Participant elects to defer for such Plan Year; and
(ii) whether the Deferred Compensation and Nonelective Deferred Compensation for
such Plan Year plus investment return credited to such amounts will be paid in a
single lump sum, annual installments payable over three years, or annual
installments payable over five years upon the Participant’s Separation from
Service; subject to the further provisions of Article 6.
     (e) A Participant can change his or her Election Agreement and an eligible
Employee who is not a Participant may become a Participant, as of any January 1
by completing, signing, and filing an Election Agreement with the Plan
Administrator not later than the preceding December 31 (subject, however, to the
provisions of paragraph (b) above in the case of a Participant who becomes newly
eligible during the Plan Year). A Participant who does not complete a new
Election Agreement for a Plan Year will be deemed to have elected not to have
any Deferred Compensation for the Plan Year and will be deemed to have elected a
single lump sum method of payment for any Nonelective Deferral Compensation for
such Plan Year. In the event any amount is credited to the Account of
Participant with respect to which no timely election concerning method of
payment has been made, such amount shall be payable in the single lump sum
method of payment.

 



--------------------------------------------------------------------------------



 



     (f) All Election Agreements shall be in a form acceptable to the Plan
Administrator and shall be completed, signed, and filed with the Plan
Administrator as provided herein.
ARTICLE 5
ACCOUNTS
     5.1 Participant Accounts. The Plan Administrator shall establish a separate
Account in the name of each Participant in respect of each Employer of such
Participant for all amounts attributable to Deferred Compensation for each Plan
Year for which the Participant has elected to defer compensation otherwise
payable by such Employer and all Nonelective Deferred Compensation for each Plan
Year. A Participant’s Account shall be maintained by the Plan Administrator in
accordance with the terms of this Plan until all of the Deferred Compensation,
Nonelective Deferred Compensation, and investment return to which a Participant
is entitled has been distributed to a Participant or his or her beneficiary in
accordance with the terms of the Plan. A Participant shall be fully vested in
his or her Account at all times.
     5.2 Investment Return. Each Account shall be deemed to bear an investment
return as if invested in the manner elected by the Participant from a list of
investment funds from time to time determined by the Compensation Committee. The
Compensation Committee may delegate to the Company’s Retirement Plan Investment
Committee the duty and authority to determine the investment funds to be used
for this purpose under the Plan, including the discretion to eliminate, add, or
substitute investment funds from time to time. Deemed investment return under
the Plan shall be determined from the date of crediting of an amount to the
Participant’s Account (including deemed income thereon) through the date of
complete distribution of the Account. A Participant shall be permitted to change
his investment election under the Plan for any portion or all of his Account as
of the first business day of any calendar quarter in accordance with such rules
and procedures as the Company shall establish for this purpose. The Company
shall have no obligation to actually invest funds pursuant to a Participant’s
elections, and if the Company does invest funds, a Participant shall have no
right to any invested assets other than as a general unsecured creditor of the
Company. During any period in which a Participant has not made an election
relating to the investment of some portion of his Account, such as in the case
of an investment fund previously selected by the Participant ceasing to be
available under the Plan, the Retirement Plan Investment Committee shall
determine the investment fund or funds to be used in determining investment
return for that portion of his Account.
     5.3 Valuation of Accounts. The value of an Account as of any Valuation Date
shall equal the amounts previously credited to such Account less any payments
debited to such Account plus the investment return deemed to be earned on such
Account in accordance with Section 5.2 through the Valuation Date.
ARTICLE 6
DISTRIBUTIONS
     6.1 Separation from Service. Upon Separation from Service for any reason
other than death, a Participant’s Account with respect to a Plan Year shall be
distributed to the Participant in a single lump sum payment, annual installments
payable over three years, or annual installments

 



--------------------------------------------------------------------------------



 



payable over five years, as elected by the Participant on his or her Election
Agreement with respect to deferrals for the Plan Year. Payment will be made or
begin on the business day coinciding with or next following the 60th day after
the Participant’s Separation from Service; subject, however, to the provisions
of Section 6.3. Remaining installment payments after the first annual payment
shall be paid on March 31 of each subsequent year (subject, however, to the
provisions of Section 6.3) and shall be calculated and recalculated annually by
multiplying the balance credited to the Participant’s Account (including any
increase or decrease resulting from investment return) as of the most recent
Valuation Date preceding the payment by a fraction, the numerator of which is
one and the denominator of which is the remaining number of payments to be made
to the Participant.
     6.2 Death. If a Participant dies prior to Separation from Service or
complete distribution of his or her Account, the amounts credited to his or her
Account will be distributed in a single lump sum payment to the beneficiary
named by the Participant on a beneficiary designation form filed with the
Company. Payment of a death benefit will begin on the business day coinciding
with or next following the 60th day after a Participant’s death. The Participant
may change the beneficiary designation at any time by signing and filing a new
beneficiary designation form with the Plan Administrator. If for any reason no
beneficiary is designated or no beneficiary survives the Participant, the
beneficiary shall be the Participant’s estate. If the Participant designates a
trust as beneficiary, the Plan Administrator shall determine the rights of the
trustee without responsibility for determining the validity, existence or
provisions of the trust. Further, neither the Plan Administrator nor the Company
nor any Employer shall have responsibility for the application of sums paid to
the trustee or for the discharge of the trust.
     6.3 Distribution Limitations. Notwithstanding any provision of the Plan to
the contrary, compensation deferred under the Plan shall not be distributed
earlier than
     (a) separation from service as determined by the Secretary of the Treasury
(except as provided below with respect to a key employee of an Employer);
     (b) the date the Participant becomes disabled (within the meaning of
Section 409A(a)(2)(C) of the Code);
     (c) death of the Participant;
     (d) a specified time (or pursuant to a fixed schedule) specified under the
Plan at the date of the deferral of such compensation;
     (e) to the extent provided by the Secretary of the Treasury, a change in
the ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company; or
     (f) the occurrence of an unforeseeable emergency as defined in
Section 409A(a)(2)(B)(ii) of the Code.
In the case of any key employee (as defined in Section 416(i) of the Code
without regard to paragraph (5) thereof) of an Employer, distributions may not
be made before the date which is six months after the date of Separation from
Service (or, if earlier, the date of death of the Participant), provided that in
the case of any distribution which would be made on an earlier date

 



--------------------------------------------------------------------------------



 



but for this restriction, such distribution shall be made on the first day of
the month following the date which is six months after the date of the key
employee’s Separation from Service.
ARTICLE 7
ADMINISTRATION
     7.1 Plan Administrator. The Company shall have the sole responsibility for
the administration of the Plan and is designated as Plan Administrator.
     7.2 Appointment of Administrative Committee. The Company may delegate its
duties as Plan Administrator to an Administrative Committee. The members of the
Administrative Committee shall be selected by the Board.
     7.3 Powers of Plan Administrator. The Plan Administrator shall have the
full and exclusive power, discretion and authority to administer the Plan. The
determinations and decisions of the Plan Administrator are final and binding on
all persons. The Plan Administrator’s powers shall include but shall not be
limited to, the power to:
     (a) Maintain records pertaining to the Plan.
     (b) Interpret the terms and provisions of the Plan, and to construe
ambiguities and correct omissions.
     (c) Establish procedures by which Participants may apply for benefits under
the Plan and appeal a denial of benefits.
     (d) Determine the rights under the Plan of any Participant applying for or
receiving benefits.
     (e) Administer the claims procedure provided in this Article.
     (f) Perform all acts necessary to meet the reporting and disclosure
obligations imposed by the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”).
     (g) Delegate specific responsibilities for the operation and administration
of the Plan to such employees or agents as it deems advisable and necessary.
     In the exercise of its powers, the Plan Administrator shall be entitled to
rely upon all tables, valuations, certificates and reports furnished by any
accountant or consultant and upon opinions given by any legal counsel in each
case duly selected by the Plan Administrator.
     7.4 Limitation of Liability. The Plan Administrator and the Company and all
other Employers, and their respective officers and directors (including but not
limited to the members of the Board), shall not be liable for any act or
omission relating to their duties under the Plan, unless such act or omission is
attributable to their own willful misconduct or lack of good faith.
     7.5 Claims Procedures.

 



--------------------------------------------------------------------------------



 



     (a) All claims under the Plan shall be directed to the attention of the
Plan Administrator. Any Participant or beneficiary whose application for
benefits or other claim under the Plan has been denied, in whole or in part,
shall be given written notice of the denial by the Plan Administrator within
60 days after the receipt of the claim. The notice shall explain that the
Participant or beneficiary may request a review of the denial and the procedure
for requesting review. The notice shall describe any additional information
necessary to perfect the Participant’s or beneficiary’s claim and explain why
such information is necessary. If a Participant or beneficiary does not receive
a written response to a claim within 60 days after receipt of the claim by the
Plan Administrator, the claim will be deemed to be denied.
     (b) A Participant or beneficiary may make a written request to the Plan
Administrator for a review of any denial of claims under this Plan. The request
for review must be in writing and must be made within 60 days after the mailing
date of the notice of denial or the deemed denial. The request shall refer to
the provisions of the Plan on which it is based and shall set forth the facts
relied upon as justifying a reversal or modification of the determination being
appealed.
     (c) A Participant or beneficiary who requests a review of denial of claims
in accordance with this claims procedure may examine pertinent documents and
submit pertinent issues and comments in writing. A Participant or beneficiary
may have a duly authorized representative act on his or her behalf in exercising
his or her right to request a review and any other rights granted by this claims
procedure. The Plan Administrator shall provide a review of the decision denying
the claim within 60 days after receiving the written request for review. If a
Participant or beneficiary does not receive a written response to a request for
a review within the foregoing time limit, such request will be deemed to be
denied. A decision by the Plan Administrator for review shall be final and
binding on all persons.
ARTICLE 8
MISCELLANEOUS
     8.1 Unfunded Plan.
     (a) The Plan shall be an unfunded plan maintained by the Company and the
other Employers for the purpose of providing benefits for a select group of
management or highly compensated employees. Neither the Company nor any other
Employer shall be required to set aside, earmark or entrust any fund or money
with which to pay their obligations under this Plan or to invest in any
particular investment vehicle and may change investments of Company assets at
any time.
     (b) The Company may establish a Trust to hold property that may be used to
pay benefits under the Plan. The Trust shall be a domestic trust maintained in
the United States. The Trust shall be intended to be a grantor trust, within the
meaning of Section 671 of the Code, of which the Company is the grantor, and the
Plan is to be construed in accordance with that intention. Notwithstanding any
other provision of this Plan, the assets of the Trust will remain the property
of the Company and will be subject to the claims of creditors in the event of
bankruptcy or insolvency, as provided in the Trust Agreement. No Participant or
person claiming through a Participant will have any

 



--------------------------------------------------------------------------------



 



priority claim on the assets of the Trust or any security interest or other
right superior to the rights of a general creditor of the Company or the other
Employers as provided in the Trust Agreement.
     (c) Subject to the following provisions of this paragraph (c), all benefits
under this Plan shall be paid by the Participant’s Employer(s) from its general
assets and/or the assets of the Trust, which assets shall, at all times, remain
subject to the claims of creditors as provided in the Trust Agreement. No
Employer, other than the Company as provided below, shall have any obligation to
pay benefits hereunder in respect of any Participants who are not Employees or
former Employees of such Employer. The obligation of each Employer hereunder in
respect of any Participant shall be limited to the amounts payable to such
Participant from the Account established for such Participant in respect of
employment with that Employer, except that if an Employer shall fail to make or
cause to be made any benefit payment hereunder when due, the Company shall
promptly make such benefit payment from its general assets and/or the assets of
the Trust.
     (d) Neither Participants, their beneficiaries nor their legal
representatives shall have any right, other than the right of an unsecured
general creditor, against the Company or any other Employer in respect of any
portion of a Participant’s Account and shall have no right, title or interest,
legal or equitable, in or to any asset of the Company or any other Employer or
the Trust.
     8.2 Spendthrift Provision. The Plan shall not in any manner be liable for
or subject to the debts or liabilities of any Participant or beneficiary. No
benefit or interest under the Plan is subject to assignment, alienation, pledge,
or encumbrance, whether voluntary or involuntary, and any purported or attempted
assignment, alienation, pledge, or encumbrance of benefits shall be void and
will not be recognized by the Company or any other Employer.
     8.3 Employment Rights. The existence of the Plan shall not grant a
Participant any legal or equitable right to continue as an Employee nor affect
the right of the Company or any other Employer to discharge a Participant.
     8.4 Withholding of Taxes. To the extent required by applicable law, the
Company or another Employer will withhold from Compensation and/or Deferred
Compensation and any payment hereunder all taxes required to be withheld for
federal, state, or local government purposes.
     8.5 Amendment or Termination. Subject to the provisions of Section 8.4 and
9.12, the Company reserves the right to amend, modify, suspend or terminate the
Plan at any time by action of its Board or of the Compensation Committee of its
Board; provided that no prior notice to any Participant shall be required, and
provided further, that no such action may deprive a Participant of his rights to
receive a benefit pursuant to the Plan with respect to compensation deferred
prior to such action.
     8.6 No Fiduciary Relationship Created. Nothing contained in this Plan, and
no action taken pursuant to the provisions of this Plan, shall create or be
deemed to create a fiduciary relationship between the Company or any other
Employer or the Plan Administrator and any Participant, beneficiary or any other
person.

 



--------------------------------------------------------------------------------



 



     8.7 Release. Any payment to any Participant or beneficiary in accordance
with the provisions of this Plan shall, to the extent thereof, be in full
satisfaction of all claims against the Plan Administrator, the Company, the
other Employers and any of their respective officers, directors, shareholders,
employees or agents.
     8.8 No Warranty or Representation. Neither the Company nor any other
Employer makes any warranty or representation regarding the effect of deferrals
made or benefits paid under this Plan for any purpose.
     8.9 Construction. Words used in the masculine shall apply to the feminine
where applicable; and wherever the context of the Plan dictates, the plural
shall be read as the singular and the singular as the plural.
     8.10 Governing Law. To the extent that Ohio law is not preempted by ERISA,
the provisions of the Plan shall be governed by the laws of the State of Ohio.
     8.11 Counterparts. This Plan may be signed in any one or more counterparts
each of which together shall constitute one instrument.
     8.12 American Jobs Creation Act of 2004. The Plan is intended to provide
for the deferral of compensation in accordance with the provisions of
Section 409A of the Code and Treasury Regulations and published guidance issued
pursuant thereto. Accordingly, the Plan shall be construed in a manner
consistent with those provisions and may at any time be amended in the manner
and to the extent determined necessary or desirable by the Company to reflect or
otherwise facilitate compliance with such provisions with respect to amounts
deferred on and after January 1, 2005, including as contemplated by
Section 885(f) of the American Jobs Creation Act of 2004. Moreover, to the
extent permitted in guidance issued by the Secretary of the Treasury and in
accordance with procedures established by the Committee, a Participant may be
permitted to terminate participation in the Plan or cancel an outstanding
deferral election with regard to amounts deferred after December 31, 2004.
Notwithstanding any provision of the Plan to the contrary, no otherwise
permissible election or distribution shall be made or given effect under the
Plan that would result in taxation of any amount under Section 409A of the Code.
     8.13 Effect of Restatement. The terms of the Plan are amended and restated
as set forth in this document effective January 1, 2008, to govern all
compensation deferred after December 31, 2004. Notwithstanding the foregoing,
however, for the period prior to January 1, 2008, the Plan shall operate based
upon Notice 2005-1, additional notices published by the Treasury Department and
the Internal Revenue Service providing transition guidance, and a good faith,
reasonable interpretation of Section 409A of the Internal Revenue Code and its
purpose.
     IN WITNESS WHEREOF, Brush Engineered Materials, Inc. has executed this Plan
this  29c day of July, 2008.

            BRUSH ENGINEERED MATERIALS INC.
      By:   /s/ Michael C. Hasychak         Vice President, Treasurer and
Secretary             

 